office_of_chief_counsel internal_revenue_service memorandum number release date cc pa smclemore postn-100126-15 uilc date date to kimberly l clark attorney portland group small_business self-employed from ashton p trice branch chief procedure administration subject sec_6676 penalty this memorandum responds to your question about the correct procedures for assessing the sec_6676 penalty against a taxpayer who received an excessive refund based on an erroneously claimed american opportunity_credit issue is the sec_6676 penalty subject_to deficiency procedures before it is assessed against a taxpayer who makes an erroneous claim_for_refund based on the sec_25a american opportunity_credit conclusion as a general_rule assessment of a penalty is subject_to deficiency procedures when the penalty is dependent upon the determination_of_a_deficiency claims for refund based on disallowed refundable credits like the sec_25a american opportunity_credit are taken into account as negative tax when calculating a deficiency and deficiency procedures apply the sec_6676 penalty cannot apply to a refund claim based on the american opportunity_credit unless that claimed credit is part of a deficiency therefore where the sec_6676 penalty applies to a disallowed american opportunity_credit assessment of the penalty is also subject_to deficiency procedures background postn-100126-15 on her ------ form_1040 a taxpayer correctly reported income_tax_liability of ------ she claimed a refund of dollar_figure------- consisting of dollar_figure--- of income_tax withheld a dollar_figure----- earned_income_credit eic and a dollar_figure-------- american opportunity_credit upon examination it was determined that the taxpayer was not entitled to the american opportunity_credit because the taxpayer paid all of her qualified_education_expenses with scholarships and grants disallowance of the american opportunity_credit resulted in a dollar_figure--------- deficiency the service also intends to assess a sec_6676 penalty against the taxpayer as a result of her claim_for_refund in an excessive_amount law and analysis sec_6676 imposes a penalty where a taxpayer claims a refund_or_credit in an excessive_amount without any reasonable basis for making such claim sec_6676 the amount of the penalty is equal to percent of the excessive_amount claimed id sec_6676 does not apply where the excessive refund_or_credit was claimed pursuant to sec_32 the earned_income_credit eic id it is also inapplicable to any part of a claim_for_refund_or_credit that is subject_to the accuracy-related_penalty under sec_6662 the understatement penalty on reportable_transactions under sec_6662a or the fraud_penalty under sec_6663 see sec_6676 no court has yet considered whether the sec_6676 penalty is subject_to deficiency procedures nonetheless applicable statutory provisions and case law lead to the conclusion that deficiency procedures apply to the penalty only if a taxpayer claims an excessive refund_or_credit based on one of the refundable credits described in sec_6211 other than the eic sec_6665 states that the additions to tax additional_amounts and penalties provided by chapter shall be assessed collected and paid in the same manner as taxes sec_6671 which appears - along with sec_6676 - in subchapter_b of chapter also states that the penalties provided by that subchapter shall be assessed and collected in the same manner as taxes however the code provides for many different types of taxes some like income taxes are subject_to deficiency procedures while others such as employment_taxes are not because no one set of procedures applies to all taxes no one set of procedures can apply to all penalties in interpreting sec_6665 and sec_6671 the tax_court has applied a rule that when a penalty is dependent upon the determination_of_a_deficiency then that penalty is also subject_to deficiency procedures if a penalty is not dependent on the determination_of_a_deficiency then the penalty is not subject_to deficiency procedures see 133_tc_424 we conclude that sec_6707a penalties are not included in the statutory definition of ‘deficiency ’ see sec_6671 sec_6211 sec_6707a penalties do not depend upon a deficiency they may be assessed even if there is an overpayment_of_tax the irs imposes the penalty for failure to disclose a reportable_transaction we note that this court has never exercised jurisdiction over an postn-100126-15 assessable penalty that was not related to a deficiency even absent congress’ explicitly circumscribing our jurisdiction the american opportunity_credit provided by sec_25a is one of the refundable credits listed in sec_6211 refunds claimed on the basis of such credits are taken into account as negative tax when determining the amount of a deficiency see sec_6211 because a disallowed refund attributable to an erroneously claimed refundable_credit is part of the deficiency determination any sec_6676 penalty on the disallowed refund will also depend on the deficiency determination here the taxpayer received a refund on the basis of an erroneously claimed american opportunity_credit resulting in a dollar_figure--------deficiency if the tax_court were to conclude that she properly claimed the refundable_credit no deficiency would exist and there would be no claim for excessive refund to which the sec_6676 penalty could apply by contrast if the court were to agree with the service’s deficiency determination and find that the taxpayer was not entitled to the refundable_credit the sec_6676 penalty could apply to her claim for excessive refund because applicability of the sec_6676 penalty to this taxpayer depends of the determination_of_a_deficiency deficiency procedures will also apply to the penalty if the service intends to assess the penalty it should be included in the statutory_notice_of_deficiency issued to the taxpayer the sec_6662 accuracy-related_penalty does not apply to this taxpayer because that penalty only applies where there is an underpayment_of_tax sec_1_6664-2 defines an underpayment of income_tax as the excess of the amount of income_tax imposed under subtitle a over the excess of a the sum of i the amount shown as the tax by the taxpayer on his return plus ii amounts not so shown but previously assessed or collected without assessment over b the amount of rebates made this definition may also be expressed as a formula w - x y - z where w is the amount of income_tax imposed x is the amount shown as the tax on the taxpayer’s return y is the amount not so shown but previously assessed or collected without assessment and z is the amount of any rebates made id under the tax court’s opinion in 141_tc_376 the value of x the amount of tax shown on the taxpayer’s return cannot be reduced below zero as a result of disallowed refundable credits the taxpayer at issue in this memo reported a tax_liability x of ------ her correct_tax liability w was------ as were the values of y and z plugging these values into the formula yields an underpayment of ------ and under rand this taxpayer’s erroneous claim_for_refund does not alter this calculation because no underpayment exists the sec_6662 penalty cannot apply however this taxpayer may be subject_to the sec_6676 penalty provided she did not have a reasonable basis for her refund claim likewise the sec_6663 penalty cannot apply where there is no underpayment sec_6662a also does not apply in this case because this case does not involve a reportable_transaction postn-100126-15 please contact sarah mclemore of procedure and administration branch at if you have any questions regarding this memo
